DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed on February 26, 2021 and June 29, 2021 have been carefully considered.  The changes made to the specification and drawings are acceptable.  Claims 6-10 are withdrawn from consideration.  Claims 1-5 are under consideration.
Response to Arguments
Applicant's arguments filed on February 26, 2021 have been fully considered. 
With respect to the rejection of claims 1-5 under 35 U.S.C. 103 as being unpatentable over Boyer et al. (US 7,521,027) in view of Callahan et al. (US 4,470,931), Applicant (at page 9, at second paragraph) argues,
“In fact, as is evident, e.g., from Figure 3 of Boyer, the reference further fails to suggest
-    at least two beds of particles, each bed comprising at least one bypass means;
-    a fluid distribution means for distributing the fluid on the lower surface of each bed;
-    a retaining means on the upper surface of each bed.”
The Office respectfully disagrees.
	While not illustrated in FIG. 3, Boyer et al. (at column 4, line 66 to column 5, line 2) discloses, “The device can comprise several particle beds. Preferably, a plurality of solid particle beds is used and at least one of said beds is equipped with at least one bypass means of at least part of a fluid through at least one part of said solid particle bed.”  Therefore, it would have 
	Boyer et al. also discloses that the bed 52 of solid particles is retained on its lower surface by a support grid 53 (see FIG. 3).  As well-known in the art, a support grid further functions as a distributor because the openings in the grid will distribute fluid across the lower surface of the bed.  In fact, Applicant likewise discloses the same structure for their claimed “distributor”-- i.e., a grid (i.e., “support grids of the fixed bed” or “catalyst grids or support”, see specification at page 3, lines 19-23; see also FIG. 1-2, wherein a distribution means 4 and a retaining means 9 are shown having the same structure, and wherein the retaining means 9 is described as “a perforated plate or a grid”, e.g., at page 7, lines 16-17).
	The Office agrees that Boyer et al. fails to disclose “a retaining means on the upper surface of each bed.”  However, as stated in the rejection, this feature was taught by the secondary reference to Callahan et al.
	Applicant (at page 9, last paragraph, to page 10, first paragraph) further argues,
“… While it is understood that the presently elected claims are apparatus claims, and the comment in the Office Action about intended use is well taken, the claims herein recite that the apparatus is capable of upward flow of the liquid, which one of ordinary skill would not expect to be achievable with Boyer's construct, in a way which addresses the problem of clogging.
Certainly, one of ordinary skill faced with the downflow process of Boyer would not place the bypass and retainer in the manner in the presently claimed apparatus, 
	The Office respectfully disagrees and asserts that the apparatus of Boyer et al. meets the claim limitation of “A device capable of upflow of a single-phase fluid”.  
Based on one claim interpretation, Boyer et al. discloses that the device is able to receive an upflow that is “an upward gaseous or liquid flow” (see column 6, lines 47-48; with emphasis), i.e., a single-phase upflow.  Also, the instant device claims are inclusive or open-ended and do not exclude additional, unrecited elements.  See MPEP § 2111.03.  Therefore, the claims do not exclude the provision of additional structures in the device, such as other types of bypasses, or the use of the device with further fluid flows, such as an additional downflow of fluid that is countercurrent to the upflow of fluid.
Furthermore, based on another claim interpretation, the device of Boyer et al. would be capable of (only) an upflow of a single-phase fluid if, during use of the apparatus, only an upward gaseous or liquid flow was fed to the device.  In this case, the bypass 54 would divert the upward gaseous or liquid flow, in the same manner described by Boyer et al. (see column 6, lines 47-60).  However, the other bypass 61, intended for diverting a downward flow of fluid, would simply be inactive since there is no downflow of fluid.  It has also been held that the omission of an element and its function is obvious when the function of the element is not 
	Applicant also argues that, unlike the prior art, their device enables the “use of all the solid particles contained in the presently claimed device and the reduction of the risk of clogging of the bypass.”   However, since the modified device of Boyer et al. comprises all of the structural elements of the claims, the modified device would be expected to be able to function in the argued manner when the device is fed with an upflow of a single-phase fluid.
	Applicant (at page 10, second paragraph, to page 11, first paragraph) further argues, 
“Callahan does not remedy the deficiencies of Boyer and does not in combination therewith suggest reconfiguring Boyer to add a bypass and retainer adapted for/capable of addressing the issues of clogging in upward flow - regardless of the use of upward flow therein… Callahan is silent regarding the clogging issue and even more fails to provide any structure addressing the issue and thus to significantly increase the service life of the device in a situation where particles of fixed beds through which an ascending fluid flow occurs.
Callahan thus does not teach modifying Boyer to optimally use all of the solid particles of the device and to reduce the clogging of the bypass means.
Moreover, even if one of ordinary skill in the art would consider Callahan as teaching modification of interest in Boyer, the result would not be the presently claimed structure. Callahan teaches a reactor 1 comprising two fixed beds 3 of catalyst and fluid beds of catalyst, with an upflow of fluid. However, Callahan does not teach or suggest any bypass structure for each fixed bed. Further, Callahan is silent regarding any fluid distribution structure capable of distributing the fluid on the lower surface of each bed.” 
The Office respectfully disagrees.  
Applicant’s argument is not found persuasive because the secondary reference to Callahan et al. was merely relied upon to teach the feature of a retainer, wherein a small space 3) retained at their lower surfaces by a distributor of the fluid (i.e., perforated trays 4) and at their upper surfaces by a retainer (i.e., screens 5), wherein a small space is made between the upper surface of each bed 3 and the retainer 5.  It would have been obvious for one of ordinary skill in the art to provide a retainer for retaining the solid particles of the beds, where a small space is made between the upper surface of each bed and the retainer, in the device of Boyer et al. because the retainer would help limit a horizontal dispersement of the fixed-bed particles, so that a relatively uniform thickness of the fixed-bed particles over the entire surface of the distributor can be achieved, as taught by Callahan et al. (see column 2, lines 40-46). 
	With respect to the rejection of claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Martin et al. (US 2,257,178) in view of Callahan et al. (US 4,470,931) and Boyer et al. (US 7,521,027), Applicant (at page 11, fourth paragraph) argues,
“Martin, which is silent regarding a solution to the problem the clogging of the bypass systems of the catalytic beds, and silent regarding increasing the duration of use of the reactor, discloses a device with various beds of contact material, each bed supported on a perforated tray (see page 2, 2nd col., lines 17 - 19) with each bed having internal vapor conduits for the fluid, and each vapor conduit having a valve opening or closing the conduit.”
Applicant (at page 12, second paragraph) further argues,
“Thus, Martin provides no indication that there is a need, as in the present invention, to solve the problem of clogging the beds of solid particles in a fluid treatment device, in particular the clogging of the bypass systems of these beds, with 
The Office respectfully disagrees.
Since the modified device of Martin et al. comprises all of the structural elements of the claims, the modified device would be expected to be able to function in the argued manner when the device is fed with an upflow of a single-phase fluid.  The fact that Applicant has recognized another advantage (i.e., reduced clogging, optimized use of all the solid particles, etc.) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Applicant (at page 11, fourth paragraph) further argues,
“…the Office Action admits that Martin fails to teach or suggest a structure which retains the solid particles on the upper surfaces of the beds, much less claim 5 in which a small space exists between the upper surface of the bed and the retaining structure - the same deficiency as in Boyer - and further admits that Martin fails to teach a restricting means actuated by differential pressure across the bed and tacitly admits that the references do not disclose a bypass attached to the distribution means and retaining means.”
	The Office respectfully disagrees.  
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the argued feature of or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, an engineer in the art would have clearly considered such attachment points to be evident for securing the at least one bypass at its required positioning within the device, with its lower end below the lower surface of the distributor and its upper end above the upper surface and retainer of each bed.
	Applicant (at paragraph bridging pages 12-13) further argues,
“… Considering that Boyer is directed to down flow of materials, there is simply no reason why one of ordinary skill would decide to transplant structures from Boyer into the upflow reactor of Martin. Thus, even with the restricting structure of Callahan transplanted into Martin, the features still lacking (e.g., the restrictor, the actuation technique) are not apparent to one of ordinary skill in the art from Boyer, who not only focuses on different issues but uses a very different process flow, i.e., downward.”
	The Office respectfully disagrees.  
The secondary reference to Boyer et al. discloses a device (see FIG. 3) comprising a bed 52 of solid particles retained on a lower surface of the bed by a support grid 53.  Boyer et al. (see column 6, lines 47-60) further discloses that the bed 52 comprises a bypass (i.e., bypass means 54) which “makes it possible to divert an upward gaseous or liquid flow”, wherein the bypass 54 comprises a pipe 55 defining a passage and a restrictor (i.e., valve 56) for restricting the upflow of fluid through the passage based on a differential pressure across the bed.  While Boyer et al. discloses that another bypass 61 is used to divert a downflow of fluid, the bypass 54 specifically diverts an upflow of fluid.  Therefore, it would have been obvious for one of ordinary skill in the art to apply the teachings of Boyer et al., specifically applicable the bypass 54 used for diverting the upflow of fluid, to the at least one bypass in the device of Martin et al.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (US 7,521,027) in view of Callahan et al. (US 4,470,931).
Regarding claims 1-3 and 5, Boyer et al. discloses a device (i.e., a device including an enclosure 51; see FIG. 3 embodiment) comprising:
a bed of solid particles (i.e., granular bed 52) having a lower surface and an upper surface, wherein the solid particles are retained on the lower surface by a fluid distributor (i.e., a support grid 53, by which a fluid is distributed through the openings in the grid); 
said bed 52 comprising at least one bypass of a portion of the fluid (i.e., “A bypass means 54 makes it possible to divert an upward gaseous or liquid flow,” column 6, lines 47-48); 
said bypass 54 comprising a pipe 55 having a lower end which opens below a lower  53 and an upper end (i.e., at its truncated cone part 57) which opens above the upper surface of the bed 52; 
said pipe 55 comprising a restrictor restricting the passage (i.e., a valve 56 comprising a movable piece 58 mounted in the truncated cone part 57, which allows the passage to be blocked or progressively opened) actuated by the differential pressure across the bed (i.e., the valve “… is made to be actuated in the open position when the differential pressure through the solid particle bed is greater than a predetermined value,” see column 2, lines 49-51);
wherein the restrictor comprises a flared tubular portion (i.e., truncated cone part 57), an orifice of which that has its smallest cross section being oriented towards the upstream of the pipe 55 of the bypass 54 (i.e., upstream relative to the upward gaseous or liquid flow direction); a movable part (i.e., movable piece 58) mounted in said flared tubular portion 57 so as to allow a displacement between a closure position and a maximum opening position, the positioning of the movable part 58 being a function of the flow rate of fluid in said flared tubular portion 57 (see column 3, lines 18-22; see also FIG. 4, column 7, lines 15-49), and a return (i.e., the force of gravity on the movable piece, or a spring; see column 3, lines 22-39) that acts on the movable part to displace it towards the closure position in which the movable part 58 blocks the orifice of the flared tubular portion 57 that has the smallest cross section. 
The device of Boyer et al. is considered to meet the claim limitation of a device “capable of upflow of a single-phase fluid” (at claim 1, lines 1-2).  
Based on one claim interpretation, Boyer et al. discloses that the device is able to receive an upflow that is “an upward gaseous or liquid flow” (see column 6, lines 47-48; with emphasis), i.e., a single-phase upflow.  Also, the instant device claims are inclusive or open-
Based on another claim interpretation, the device of Boyer et al. would be capable of (only) an upflow of a single-phase fluid if, during its use, only an upward gaseous or liquid flow was fed to the device.  In this case, the bypass 54 would divert the upward gaseous or liquid flow, in the same manner described by Boyer et al. (see column 6, lines 47-60).  However, the other bypass 61, intended for diverting a downward flow of fluid, would simply be inactive since there is no downflow of fluid.  It has been held that the omission of an element and its function is obvious when the function of the element is not desired.  See MPEP §2144.04, II, A.
Boyer et al. further discloses, “The device can comprise several particle beds. Preferably, a plurality of solid particle beds is used and at least one of said beds is equipped with at least one bypass means of at least part of a fluid through at least one part of said solid particle bed,” (see column 4, line 66 to column 5, line 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least two beds of solid particles, with at least one (or at least two) bypass including said restrictor per bed, in the device of Boyer et al., on the basis of suitability for the intended use thereof.  Furthermore, the mere duplication of parts would have no patentable significance unless a new and unexpected results is produced. See MPEP § 2144.04 VI.B.
Boyer et al. fails to disclose a retainer for retaining the solid particles of each bed, wherein a small space is made between the upper surface of each bed and the retainer.
1 with a lower fluid inlet 8 and an upper fluid outlet 9; see Figure; column 3, line 58 to column 4, line 18), said device comprising at least two beds of solids (i.e., two fixed beds of catalyst 3, shown) retained on their lower surfaces by a distributor of the fluid (i.e., perforated trays 4) and on their upper surfaces by a retainer (i.e., screens 5), wherein a small space is made between the upper surfaces of the beds 3 and the retainers 5 (see Figure).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a retainer for retaining the solid particles, where a small space is made between the upper surface of each bed and the retainer, in the device of Boyer et al. because the retainer would help limit a horizontal dispersement of the fixed-bed particles, so that a relatively uniform thickness of the fixed-bed particles over the entire surface of the distributor can be achieved, as taught by Callahan et al. (see column 2, lines 40-46). 
Lastly, with respect to the limitation that the at least one bypass is “attached to said distributor and to said retainer”, it would have been an obvious design consideration for one of ordinary skill in the art before the effective filing date of the claimed invention to attach the at least one bypass to the distributor and the retainer in the modified device of Boyer et al. because the examiner takes Official Notice that an engineer in the art would have clearly considered such attachment points to be suitable for securing the at least one bypass at its required positioning within the device, with its lower end below the lower surface of the distributor and its upper end above the upper surface and retainer of each bed.
Regarding claim 4, Boyer et al. (see column 3, lines 46-61) discloses that the restrictor (i.e., the valve of the bypass) may alternatively comprise at least one plate movably mounted .
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Martin et al. (US 2,257,178) in view of Callahan et al. (US 4,470,931) and Boyer et al. (US 7,521,027).
Regarding claims 1 and 5, Martin et al. discloses a device (i.e., a shell 11 provided with a refractory lining 12 and defining a reaction chamber 10; see FIG. 1) comprising:
at least two beds of solid particles (i.e., beds of contact material 15 to 23) each having a lower surface and an upper surface, the at least two beds being retained on their lower surfaces by a distributor of fluid (i.e., “each bed is supported on perforated trays mounted within the chamber in any suitable manner,” see page 2, second column, lines 17-19; wherein fluid is distributed through the perforations in the trays); 
each bed 15 to 23 comprising at least one bypass (i.e., internal vapor conduits 34 to 41) 
said at least one bypass 34 to 41 comprising a pipe having a lower end which opens below a lower surface of the distributor (i.e., the lower ends of the conduits 34 to 41 open within a free space below the perforated trays) and an upper end which opens above the upper surface of the at least two beds (i.e., the upper ends of the conduits 34 to 41 open within a free space above the upper surface of the beds); and
said pipe comprising a restrictor restricting the passage (i.e., “Each of the vapor conduits 34 to 41 inclusive are provided with a suitable valve so as to open or close the conduits,” such as butterfly valves as shown, or closure plates adapted to seal over the ends of the conduits; see page 2, second column, lines 64-73).
The device of Martin et al. is “capable of upflow of a single-phase fluid” since the device is equipped with an inlet conduit 14 at its bottom end and an outlet conduit 13 at its upper end, such that a single-phase fluid can be flowed upward through the device from the inlet conduit 14 to the outlet conduit 13 (see flow arrows; see also page 3, first column, lines 7-41).
Martin et al. fails to disclose a retainer for retaining the solid particles of the beds 15 to 23, wherein a small space is made between the upper surface of each beds and the retainer.
Callahan et al. discloses a device capable of upflow of a fluid (i.e., a reactor 1 with a lower inlet 8 and an upper outlet 9; see Figure; column 3, line 58 to column 4, line 18), said device comprising at least two beds of solids (i.e., two fixed beds of catalyst 3, shown) retained on their lower surfaces thereof by a distributor of the fluid (i.e., perforated trays 4) and on their upper surfaces thereof by a retainer retaining said particles (i.e., screens 5), wherein a small space is made between the upper surface of each bed 3 and the retainer 5 (see Figure).

Martin et al. also discloses means for actuating the restrictors (i.e., “The valves are provided with suitable operating rods extending outside of the reaction chamber as shown diagrammatically in the drawing,” see page 2, second column, lines 66-69).  As best understood, the restrictors are operated manually.  Martin et al. further discloses, “… the pressure drop between the inlet and the outlet of the reaction chamber arising by virtue of the resistance of the individual beds and the internal ducts to the flow of products should be substantially the same for all of the streams heretofore described,” (see page 3, second column, lines 6-11).  
Martin et al., however, fails to disclose that the restrictors are “actuated by the differential pressure across said bed”.
Boyer et al. discloses a device (i.e., an enclosure 51; see FIG. 3) comprising a bed of solid particles (i.e., a granular bed 52) having a lower surface and an upper surface, wherein the solid particles 52 are retained on the lower surface by a distributor (i.e., a support grid 53); said bed 52 comprising at least one bypass for an upflowing portion of the fluid (i.e., “A bypass means 54 makes it possible to divert an upward gaseous or liquid flow,” see column 6, lines 47-48); said bypass 54 comprising a pipe 55 having a lower end which opens below a lower surface of the distributor 53 and an upper end (i.e., at its truncated cone part 57) which opens above the 52; said pipe 55 comprising a restrictor restricting the passage (i.e., a valve 56 comprising a movable piece 58 is mounted in the truncated cone part 57, which allows the passage to be blocked or progressively opened).  Boyer et al. also discloses other suitable embodiments for the restrictor (i.e., the valve of the bypass means can alternatively comprise a movable plate with a return means acting on the plate, mounted on one end of the pipe of the bypass means; see column 3, lines 47-57; FIG. 6).  Boyer et al. further discloses that the restrictor can be automatically actuated using control components connected to the restrictor from outside of the device (see column 2, lines 52-65), or the restrictor can be automatically actuated based on its characteristic weight (see column 3, lines 27-37; column 3, lines 58-61; column 5, lines 49-58).  Specifically, Boyer et al. discloses that the restrictor restricting the passage is configured to be actuated based on a differential pressure across the bed (i.e., the valve “… is made to be actuated in the open position when the differential pressure through the solid particle bed is greater than a predetermined value,” see column 2, lines 49-51).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the restrictor in the modified device of Martin et al. to be “actuated by the differential pressure across said bed” according to the teachings of Boyer et al. because the restrictor could then be automatically actuated when the differential pressure through a bed of solid particles is greater than a predetermined value, so that the bed can continue to be traversed without a significant additional increase of the differential pressure (see column 6, lines 5-8).  Furthermore, the provision of automation for a manual activity was held to be obvious.  See MPEP § 2144.04 III.
Lastly, with respect to the limitation that the at least one bypass is “attached to said 
Regarding claim 2, Martin et al. (FIG. 1-2) discloses that the device comprises at least two bypasses 34 to 41 per bed 15 to 23.  As modified by Boyer et al., above, each of the at least two bypasses would be “actuated by different differential pressures across each of the beds”.
Regarding claim 3, Boyer et al. discloses a restrictor (i.e., a valve of the bypass means; see FIG. 3, column 6, lines 42-60) comprising a flared tubular portion (i.e., truncated cone part 57), the orifice of which that has the smallest cross section oriented towards the upstream of the pipe 55 (i.e., upstream relative to the upward gaseous or liquid flow); a movable part (i.e., movable piece 58) mounted in said flared tubular portion 57 so as to allow a displacement between a closure position and a maximum opening position, the positioning of the movable part 58 being a function of the flow rate of fluid in said flared tubular portion 57 (see column 3, lines 18-22; see also FIG. 4, column 7, lines 15-49), and a return (i.e., the force of gravity on the movable piece, or a spring; see column 3, lines 22-39) that acts on the movable part in order to displace it towards the closure position in which the movable part 58 blocks the orifice of the flared tubular portion 57 that has the smallest cross section.  
It would have been obvious for one of ordinary skill in the art before the effective filing 
Regarding claim 4, Martin et al. discloses, “The valves may be of any suitable construction, such as butterfly valves as shown, or they may, for example, comprise closure plates adapted to seal over the ends of the conduits,” (see page 2, second column, lines 69-73).  As shown in FIG. 1, the beds 15 to 22 include at least one bypass 34 to 37 where the restrictors (i.e., valves) are provided at the upper ends of the pipes.
Boyer et al. discloses a restrictor (i.e., a valve of the bypass; see column 3, lines 46-61) comprising at least one plate movably mounted about an axis on one end of the pipe of the bypass to allow a displacement between a closure position and a maximum opening position, the positioning of said at least one plate being a function of the flow rate of fluid in the bypass; and a return that acts on the at least one plate in order to displace the at least one plate towards the closure position during which the at least one plate blocks the end of the pipe. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the restrictor of Boyer et al. for the restrictor in the modified device of Martin et al. because the restrictor could be automatically actuated when the differential pressure through a bed of solid particles was greater than a predetermined .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774